Citation Nr: 1043903	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Veterans Court).  In an 
April 2010 Order, the Veterans Court vacated certain portions of 
the Board's May 2008 decision, and remanded the matter to the 
Board for compliance with the instructions. 
 

FINDING OF FACT

PTSD is manifested by depressed mood, a restricted and sad 
affect, occasional hearing of voices, and occasional paranoia and 
anxiety; however obsessional rituals, illogical or irrelevant 
speech, an inability to function independently, disorientation, 
and neglect of personal hygiene have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD, for any time period throughout the pendency of the appeal, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which a veteran's 
service-connected disabilities adversely affect his or her 
ability to function under the ordinary conditions of daily life, 
and the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In order to warrant the next higher 70 percent rating for PTSD, 
the evidence must show symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

Prior to filing his claim, the Veteran sought private inpatient 
treatment for his alcoholism in November 2002.  The December 2002 
discharge summary includes the discharge diagnosis, which ruled 
out PTSD and depression.  The discharge summary noted one example 
of a suicidal act in 1987 and the Veteran's report that he only 
had suicidal thoughts when he was drinking. 

Based on this evidence, the Board finds that a single suicidal 
act years prior to filing a claim and suicidal thoughts 
associated with drinking do not support a higher rating for PTSD.

Next, in October 2003, the Veteran sought VA treatment in the 
emergency room where he reported a long history of depression and 
that he was drinking again.  He reported recent thoughts of 
suicide, but "none now."  He sought medication for his 
depression and reported that after his wife had told him he could 
return home with medication for his depression, his suicidality 
resolved.  

In an assessment later that same month, he appeared well-groomed, 
well-dressed, conscious and alert, cooperative with normal 
psychomotor activity.  His mood was happy, affect was full range, 
mood was congruent, and speech was clear and goal directed.  He 
was found devoid of suicidal and homicidal ideations or 
delusions.  His judgment and insight was fair. 

This evidence does not support a higher rating because, although 
he had reported suicidal ideation in the past, he had none at 
that time.  Even considering that the Veteran had suicidal 
thoughts in this past, this is only one of a number of criterions 
used to evaluate a higher rating.  This evidence does not support 
any of the other criteria used to assess a 70 percent rating.  

In July 2004, the Veteran underwent a VA examination.  The 
examiner described the Veteran's orientation as within normal 
limits, with appropriate appearance and hygiene and appropriate 
behavior.  Speech and communication were also found to be within 
normal limits.  His affect and mood were described as abnormal 
and depressed, although his depression was noted to not impact 
the ability to function independently and effectively.

While the Veteran described avoiding stimuli associated with his 
Vietnam War trauma, the examiner concluded with the medical 
assessment that there were no obsessional rituals.  Indeed, the 
Board notes that in no report or statement of record are there 
any actions described as obsessional ritual, which are performed 
by the Veteran as a symptom of his PTSD.  

The examiner reported that the Veteran did not have panic 
attacks, a history of delusions, or any hallucinations.  Judgment 
was found to not be impaired, and his abstract thinking and 
memory were referred to as normal.  The Veteran did, however, 
have a history of suicidal ruminations, but no homicidal 
ideations were present.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned by the examiner.

The Board also notes that while the examiner included the initial 
observation that the Veteran's ability to perform daily functions 
during remission or partial remission was fair to poor, at the 
conclusion of his report the examiner expanded on his initial 
comment.  The examiner wrote: "Mentally, he does not have 
difficulty performing activities of daily living.  He is able to 
establish and maintain effective work and social relationships.  
He has no difficulty understanding command.  He appears to pose 
no threat of persistent danger or injury to self or others."  

After a complete review of the entire report, the Board notes 
that "fair" is an adjective used repeatedly by this examiner 
throughout the report to describe his assessment of various 
aspects of the Veteran's life and history.  For example, he 
described the Veteran's 9 years of work as a sales representative 
with a relationship with his supervisor as "fair," as was his 
10 years of employment as a store manager with a relationship 
with a supervisor as "fair" while his relationships with his 
co-workers was "good."  

In keeping with this moderate assessment, the examiner assigned a 
GAF of 50.  The 50 percent evaluation the Board has continued in 
this decision reflects this moderate assessment. 

In November 2005, the Veteran sought VA treatment for his listed 
ongoing medical disorders and reported he had stopped taking his 
medication for depression because of the side-effects.  He 
expressed no other concerns.  He was also given a PTSD evaluation 
during VA outpatient treatment.  The evaluator noted that while 
the Veteran did mention occasional nightmares and unwanted 
thoughts about prior traumatic events, his overall PTSD score was 
only a 3, which was assessed as negative for PTSD.  This evidence 
does not support a higher rating because he denied any concerns 
regarding PTSD and the PTSD assessment was actually negative.

During a February 2006 mental status evaluation, the Veteran's 
symptoms appear to have remained fairly consistent since the July 
2004 VA examination.  Specifically, he noted that he was sleeping 
well at night.  He denied any suicidal or homicidal ideations, 
but reflected that he used to have passive wishes of death.  He 
continued to live with his wife, and had managed to quit drinking 
alcohol for approximately 3 months at this point, though he did 
report using "pot" (marijuana) once or twice a week.  His 
thought process was described as goal oriented and coherent.

However, the Veteran's mood was described as down, and his affect 
was restricted and sad.  He reported still hearing voices in his 
head on occasion, and admitted to occasional paranoia and 
anxiety.  Finally, he reported some thoughts of worthlessness and 
hopelessness.  The physician assigned a GAF score of 53 after 
giving a diagnosis of substance-induced mood disorder with 
cannabis and alcohol abuse or dependence, "r/o" (rule out) 
PTSD.  

This evidence does not support a higher rating because the GAF 
had been essentially consistent for nearly two years.  Moreover, 
he denied suicidal ideation, had no obsessional rituals, speech 
was normal as he was able to converse with the examiner and 
report his complaints, he had "some" thoughts of worthlessness 
and hopelessness, which seem consistent with depression but 
"some thoughts" is not synonymous with "continuous," no 
impaired impulse control, no disorientation, and no neglect of 
appearance was reported at that time.

After this February 2006 mental health evaluation, the Veteran 
sought VA treatment for different disorders, including a May 2006 
emergency room treatment for a laceration, as well as telephoned 
the medical facility to renew medication prescriptions.   This 
evidence does not support a higher rating because it does not 
show treatment for PTSD or any other psychiatric disorder.

Next, in late February 2008, the Veteran had a primary care 
evaluation to follow-up on his diagnoses and prescriptions of 
record.  He reported he had quite alcohol 6 days prior and still 
felt anxious, he was prescribed Ativan.  His depression was 
stable and the examiner found him non-suicidal.  The report was 
signed by Dr. I., staff physician.  

Two days later, the report indicates a "male" called and 
requested a callback regarding a reaction to recently prescribed 
medication.  The male caller refused to discuss the matter with 
the VA nurse.  Dr. I. acknowledged receipt of this message that 
same day.  Later that same day the Veteran's wife called and Dr. 
I. noted their conversation.  The wife reported the Veteran 
"took an overdose" of Ativan.  The physician instructed her to 
bring him to the emergency room and added he would not refill the 
Ativan prescription without strict supervision.  

There are no intervening VA treatment or emergency room reports 
until a March 2008 nursing outpatient triage note for the 
Veteran.  The same physician, Dr. I., then treated the Veteran in 
a primary care evaluation for the complaint of edema on the feet.  
At the same day March 2008 PTSD screening, Dr. I. noted the 
Veteran denied feeling hopeless about the present and future.  
Dr. I assessed the Veteran as a suicide risk; however, the 
Veteran refused further intervention.  The record contains no 
other VA or private mental health evaluation reports.   

While the Board acknowledges the February 2008 telephone call 
from the Veteran's wife alleging he had overdosed on Ativan, the 
Board notes there is no objective evidence substantiating that 
indeed an overdose occurred.  The Veteran had sought emergency 
room care in the past, so by his demonstrated behavior the Board 
finds he knew the care that would be provided there.  

The same day in February 2008 a male, the Veteran, called 
regarding a "reaction" to recently prescribed medication.  The 
record is silent as to what happened that day other than two, 
contradictory phone calls.  Further, after seeking care weeks 
later for his feet, the Veteran refused further PTSD treatment 
following Dr. I's assessment.  

This lack of evidence cannot be used to speculate as to the 
severity of the Veteran's disability nor can the Board use 
silence, a lack of evidence, to assume the symptom of suicidal 
ideation.  

Based on the above evidence, the Board finds that the Veteran's 
PTSD symptoms more closely approximate a 50 percent rating rather 
than the next higher rating of 70 percent.  Specifically, he has 
a flattened affect with disturbances of motivation and mood; 
however, it does not affect his ability to function 
independently.

Moreover, the Veteran continues to live with his family, 
indicating that he is able to maintain a family relationship.  
Further, the evidence does not reflect obsessional rituals, 
neglect of personal appearance or hygiene, or impaired impulse 
control.  In fact, the July 2004 examination explicitly stated 
that none of these symptoms were present and no other evaluation 
found them.  In addition, the evidence does not describe his 
speech as illogical, and his thought process was coherent and 
goal directed.  

The weight of the evidence is not in favor of the Veteran having 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  Therefore, he does not meet the criteria for a disability 
rating of 70 percent for his service-connected PTSD.

The Board notes that the veteran's GAF scores have been reported 
at 50 and 53. The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994)).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the American Psychiatric Association: Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 
for rating purposes).

In this case, the Board finds that the current 50 percent rating 
anticipates the moderate to serious symptoms identified in the 
GAF.  In the February 2006 evaluation, he was well groomed, 
casually dressed, alert, calm, appropriate, and thoughts were 
logical.  This is consistent with the other evidence of record.  
Therefore, a 50 percent rating, but no more, is warranted.

Next, based upon the guidance of the Veterans Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the present 
case, the Veteran's symptoms more closely approximated a 50 
percent disability rating throughout the course of the appeal, 
and as such, staged ratings are not warranted.  As noted above, 
his GAF scores and reported symptoms have been essentially 
consistent throughout the appeal period.

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The preponderance of the evidence is against the 
claim.  As such, the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, in a September 2008 VA examination for another 
disability the Veteran reported that he was retired from 
employment and he attributed his retirement to that other 
disability, his lower back.  There are no reports of his being 
hospitalized for his PTSD during the appeal period and outpatient 
VA treatment for his PTSD is sporadic.  

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO, and was provided in 2004.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In regard to the Veteran's increased rating claim for his PTSD, 
it arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records, as well as statements 
and private inpatient admission and discharge summaries for 
alcoholism treatment in 2002 as submitted by the Veteran, and in 
July 2004, he was afforded a sufficient VA examination which 
included a medical file review and a thorough interview of the 
Veteran followed by an objective examination.  

The Board also observes that throughout the processing of his 
claim the Veteran has been represented by a private attorney.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


